               Case 2:20-cv-00960-RSM Document 7 Filed 08/21/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9     LOCALS 302 AND 612 OF THE                         Case No. C20-960-RSM
       INTERNATIONAL UNION OF OPERATING
10
       ENGINEERS CONSTRUCTION INDUSTRY                   ORDER GRANTING PLAINTIFFS’
11     HEALTH AND SECURITY FUND, et al.,                 COUNSEL’S MOTION FOR
                                                         WITHDRAWAL AND SUBSTITUTION
12                    Plaintiffs,
13
                          v.
14
       RECLAIM COMPANY, LLC, a Washington
15     Corporation
16
                      Defendant.
17
18
19          This matter comes before the Court on Plaintiffs’ notice of substitution of counsel. Dkt.

20   #6. Although Plaintiffs filed this motion as a stipulation, Defendants have not yet appeared in
21   this matter. Accordingly, the Court interprets Plaintiffs’ notice as an ex parte motion for
22
     withdrawal and substitution.
23
            Under this district’s local rules, courts ordinarily permit an attorney to withdraw until
24
25   sixty days before the discovery cut-off in a civil case. Local Rules W.D. Wash. LCR 83.2(b).

26   Here, discovery deadlines in this case have not yet been set. See Dkt. #4. Accordingly, the Court
27
     GRANTS Plaintiff’s Counsel’s motion and ORDERS:
28

     ORDER GRANTING PLAINTIFFS’ COUNSEL’S MOTION FOR WITHDRAWAL AND
     SUBSTITUTION - 1
               Case 2:20-cv-00960-RSM Document 7 Filed 08/21/20 Page 2 of 2



             (1) Russell J. Reid and the law firm of McCarthy, Ballew & Leahy, LLP, have leave to
 1
 2   withdraw as counsel for the Plaintiffs; and

 3           (2) Jane P. Ewers and the law firm of Turner, Stoeve & Gagliardi, P.S., have leave to
 4
     substitute as counsel for the Plaintiffs.
 5
 6
 7           DATED this 21st day of August, 2020.

 8
 9
10
11                                                 RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING PLAINTIFFS’ COUNSEL’S MOTION FOR WITHDRAWAL AND
     SUBSTITUTION - 2
